Citation Nr: 0332515	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for post 
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2.  Entitlement to an increased disability rating for the 
residuals of a meniscectomy of the right knee with 
chondromalacia and degenerative changes, currently rated as 
10 percent disabling.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to a total disability rating due to 
individual unemployability.

5.  Entitlement to an effective date earlier than October 7, 
1999, for a 50 percent disability rating for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969 and from September 1974 to January 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the June 2003 informal hearing presentation by the 
veteran's representative at the Board, the representative 
raised the issue of clear and unmistakable error in the 1976 
rating decision that did not restore the 10 percent rating 
for the right knee disability following the veteran's release 
from a second period of active service.  This issue has not 
been addressed by the RO or developed for appellate review, 
and is referred to the RO for appropriate action.   


REMAND

During the period of the veteran's claims and appeal, he has 
not received a VA examination to determine whether he has 
right foot disability and whether any such disability is 
related to his service connected right knee disability.  
Accordingly, this case will be returned to the RO for further 
examination of the veteran.

The January 2001 VA PTSD examination report shows that 
records from the VA Medical Center and the Vet Center at 
Memphis, Tennessee, were reviewed.  The veteran's Vet Center 
records are not contained in the claims file and the latest 
outpatient records from the Medical Center are dated in 
February 2000.  Records from the Vet Center and the Medical 
Center may provide probative evidence for evaluating the 
veteran's claims.  Accordingly, the case will be returned to 
the RO to obtain records from the VA Medical Center and the 
Vet Center at Memphis, Tennessee.

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim and redefines the scope of assistance that VA 
will provide to a claimant.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of any 
information not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran has not been 
provided with notice of the information necessary to 
substantiate his claims for an increased rating for the right 
knee, service connection for the right foot, or entitlement 
to a total disability rating due to individual 
unemployability.  Such notification is now a prerequisite for 
the adjudication of a claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, this case must be returned to 
the RO to notify the veteran of the VCAA, the evidence 
necessary to substantiate the claims for an increased rating 
for the right knee, service connection for the right foot, 
and entitlement to a total disability rating due to 
individual unemployability.  

A July 10, 2003, VA letter advised the veteran of the VCAA 
and its applicability to the issues of an increased 
disability rating for PTSD and entitlement to an earlier 
effective date for the 50 percent rating for PTSD.  The 
letter advised the veteran that he should respond within 30 
days of the letter.  However, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should advise the claimant and 
the representative of the VCAA, and of 
the evidence necessary to substantiate 
the claims for an increased rating for 
the right knee disability, service 
connection for a right foot disability, 
and entitlement to a total disability 
rating due to individual unemployability.  
The notice should also advise the 
claimant of what evidence the VA is 
responsible for obtaining and what 
evidence the veteran is responsible for 
providing.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The RO should request that the VA 
Medical Center at Memphis, Tennessee, 
provide records related to inpatient and 
outpatient treatment of the veteran's 
right knee and PTSD from October 1998 to 
the present.

4.  The RO should request that the Vet 
Center at Memphis, Tennessee, provide 
records related to treatment of the 
veteran's PTSD from October 1998 to the 
present.

5.  The RO should request that the 
veteran be scheduled for a VA examination 
of the right lower extremity.  All 
appropriate tests and studies should be 
conducted.  The examiner should ascertain 
whether a right foot disability is 
present.  If such a disability is 
present, the examiner should provide an 
opinion as to whether any right foot 
disability has been caused or aggravated 
by the service connected right knee 
disability.  The examiner should also 
provide an assessment of the veteran's 
right knee, including assessments of 
range of motion, stability, and 
impairment due to pain on motion.  The 
claims file should be made available to 
the examiner for review prior to 
evaluation of the veteran.  

6.  Following completion of the above and 
receipt of any additional evidence 
generated in response to the VCAA notice, 
the RO should review the appellant's 
claims and determine whether increased 
ratings for PTSD and the right knee 
disability, service connection for a 
right foot disability, entitlement to a 
total disability rating due to individual 
unemployability, and entitlement to an 
earlier effective date for an increased 
rating for PTSD can be granted.  The RO 
should conduct any additional evidentiary 
development deemed necessary.

7.  If a decision remains adverse to the 
claimant, he and the representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration when appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



